DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.
 Response to Amendment
The present office action is made in response to the amendment filed by applicant on 1/14/2021. It is noted that in the amendment, applicant has made changes to the drawings and the claims.
A) Regarding to the drawings, applicant has submitted a replacement sheet contained corrected figure 1; and
B) Regarding to the claims, applicant has amended claims 1-4, 7-13, 16, 18-19 and 22-25. There is not any claim being added into or canceled from the application. The pending claims are claims 1-4 and 6-26 which claims are examined in the present office action. Note that claim 5 was canceled in the amendment of 12/16/19.
A review of the list of claims as provided in the amendment of 1/14/2021 has resulted that the list of claims does not comply with the requirement of 37 CFR 1.121 in which applicant has used an improper status indicator for the amended claim 22. 
In particular, applicant has used the status indicator of “Previously Presented” while claim 22 has been amended in the amendment of 1/14/2021. In the spirit of co-operation, the list of claims as provided in the amendment of 1/14/2021 has been entered, see the below examiner’s amendment in which the status indicator of claim 22 has been changed from “(Previously Presented)” to --(Currently Amended)-- by the examiner.
Response to Arguments
The amendments to the drawings and the claims as provided in the amendment of 1/14/2021, and applicant's arguments provided in the mentioned amendment, pages 9-10,  have been fully considered and are sufficient to overcome the objection to the drawings and all rejections to the claims under 35 U.S.C. 112 as set forth in the office action of 10/23/2020.
Drawings
6.	The one replacement sheet contains figure 1 was received on 1/14/2021. As a result of the changes to the drawings, the application now contains a total of thirteen sheets of figures 1-13 which includes eleven sheets of figures 2-12 as filed on 3/28/18, one replacement sheet contained figure 13 as filed on 7/10/2020, and one replacement sheet contained figure 1 as filed on 1/14/2021. The mentioned thirteen sheets of figures 1-13 are now approved by the examiner.
EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
8.	The application has been amended as follows: 
In the claims:
In claim 22: on line 1, changed the status indicator of the claim from “(Previously Presented)” to --(Currently Amended)--.
Allowable Subject Matter
9.	Claims 1-4 and 6-26 are allowed.
10.	The following is an examiner’s statement of reasons for allowance:
The image stabilization system having a projector having an optical element for projecting an image, one or more sensors for detecting a movement of the projector, a processing element and an actuator for actuating the optical element to stabilize an projected image as recited in the independent claim 1 and the method for stabilizing a projected image by such an image stabilization system as recited in the independent claim 13 each is allowable with respect to the prior art, in particular, the US Patent Nos. 9,638,989; 8,919,965 and 7,771,058 and the US Publication No. 2016/0247321, by the limitations related to the processing element used to process/determine a displacement rate of the projected image and the actuation of the actuator for moving the optical element for compensating/stabilizing the projected image based on the displacement rate of the projected image as recited in the features thereof “a processing element … the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 







/THONG Q NGUYEN/Primary Examiner, Art Unit 2872